                                                                       1


1                       UNITED STATES DISTRICT COURT

2                       EASTERN DISTRICT OF WISCONSIN

3    ---------------------------------------------------------------

4    UNITED STATES OF AMERICA,

5                       Plaintiff,

6              -vs-                      CASE NO.:    18-CR-129

7    IONEL MURESANU,

8                       Defendant.

9    ---------------------------------------------------------------

10                  FINAL PRETRIAL CONFERENCE in the above-entitled

11   matter, held before the Honorable J.P. Stadtmueller, on the 4th

12   day of September, 2018, commencing at 9:30 a.m. and concluding

13   at 9:50 a.m.

14

15   A P P E A R A N C E S

16   United States Department of Justice
     Office of the U.S. Attorney
17   Ms. Karine Moreno-Taxman
     517 East Wisconsin Avenue, Room 530
18   Milwaukee, Wisconsin 53202
     Appeared on behalf of the Plaintiff.
19
     Federal Defender Services of Wisconsin, Inc.
20   Mr. Joshua D. Uller
     510 East Wisconsin Avenue, Room 182
21   Milwaukee, Wisconsin 53202
     Appeared on behalf of the Defendant, also present.
22

23   Ms. Kate Maternowski, Clerk.
     Ms. Sheryl L. Stawski, Official Reporter.
24                               * * * *

25




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 1 of 10 Document 56
                                                                        2


1              T R A N S C R I P T    O F   P R O C E E D I N G S

2              (The proceedings commenced at 9:30 a.m.)

3              THE CLERK:   The Court calls United States versus Ionel

4    Muresanu, Case Number 18-CR-129, for a final pretrial

5    conference.

6              May I have appearances beginning with the Government,

7    please.

8              MS. MORENO-TAXMAN:     Karine Moreno-Taxman appearing on

9    behalf of the United States of America.        Also present with me

10   is United States Secret Service Agent Zach Hoalcraft.

11             Good morning, Your Honor.

12             MR. ULLER:   Good morning, Your Honor.

13             Ionel Muresanu appears with Joshua Uller.

14             THE COURT:   Thank you.

15             Good morning, Ms. Moreno-Taxman; and good morning to

16   you, Agent Hoalcraft; good morning to you, Mr. Uller; and good

17   morning to you, Mr. Muresanu.

18             This morning's hearing is pretty much a rerun of the

19   conference that we had a couple of weeks ago.         We're now ready

20   to proceed with the trial in this case next Monday.

21             A couple of observations at the outset:

22             First of all, I neglected to make a record the matter

23   of the sentencing options that the Court has with regard to the

24   1028A(a)(2)(4) with regard to the offenses charged in Counts

25   Two, Three and Four of the indictment.




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 2 of 10 Document 56
                                                                       3


1             Unlike the consecutive sentences available under

2    924(c), Congress has tinkered with the consecutive sentence

3    provisions of 1028A leaving it to the discretion of the Court

4    as to what incremental punishment, if any, ought to be imposed

5    for successive violations of 1028A.

6             And while I have no interest in knowing what the

7    Government's offer was to Mr. Muresanu to resolve the case

8    short of trial, it should be noted, if only parenthetically,

9    that by going to trial on all three counts of 1028A there is

10   the potential consistent with the policy statements found in

11   the Sentencing Guidelines for the Court to potentially impose

12   consecutive sentences in the event there are convictions on

13   more than one of the 1028A counts.

14            So in light of that, Mr. Uller, your file should

15   reflect fully what offers, if any, were made in this regard so

16   that there is no misunderstanding with regard to the potential,

17   if any, for consecutive sentences for multiple violations of

18   1028A.

19            Second, with regard to the jury panel, the panel for

20   next week is the only panel coming in and it will be for this

21   case; and no member of next week's panel was present for the

22   jury selection process that would have begun a couple of weeks

23   ago.

24            So in the likely event anyone took a look at the jury

25   questionnaires, none of those individuals who were part of that




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 3 of 10 Document 56
                                                                          4


1    panel will be included in this panel.        Apparently, they were

2    used in Judge Adelman's case; and so they will not be here next

3    week.   It will be a fresh panel.

4             Again, in terms of the Court's schedule, we'll start

5    promptly at 8:30 on Monday.      I expect it will take an

6    hour-and-a-half or thereabouts to pick a jury.         And again, Ms.

7    Moreno-Taxman, you should plan to have all of your witnesses

8    here on Monday.    We'll take a break at 10:30 for 15 minutes;

9    we'll go until 12:45; 45 minutes for lunch; resuming at 1:30;

10   going until 3:30; a break of 15 minutes; resuming at 3:45; and

11   we should wrap up at about 5:45.

12            The Court has considered your submissions with regard

13   to the jury instructions, and it appears that everybody's on

14   board with the single set of requests including a verdict form.

15   Those will be formatted and made available Thursday afternoon.

16            Insofar as the motions in limine are concerned, it

17   appears to the Court that generally they have been resolved.

18   To the extent that there are small matters with regard to what

19   occurred in Tennessee and Mr. Muresanu's comments about his

20   education in Romania and the matter of the boots, the Court

21   will take all of those up during the trial.         But, generally, I

22   think those are not going to be terribly difficult to address

23   in the context of the evidence as it comes in.

24            So against that backdrop, are there any additional

25   matters you'd like to raise this morning, Ms. Moreno-Taxman?




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 4 of 10 Document 56
                                                                       5


1               MS. MORENO-TAXMAN:    Yes, Your Honor.

2               With regard to the pretrial motions, obviously the

3    only one that is of concern to the United States in order to

4    have a smooth trial on Monday is if the Court is going to grant

5    or not grant the defendant's request with regard to the

6    statements.

7               Just for technical purposes, Judge, we need to

8    either -- we're hoping the Court will agree with our position

9    and we need to do nothing; but, otherwise, it would take a

10   substantial amount of work on our part to change those things.

11              THE COURT:   Mr. Uller, do you have any thoughts this

12   morning?

13              MR. ULLER:   Well, up until about four years ago very

14   few interrogations were recorded and agents routinely testified

15   to the substance of a defendant's statement.         You know,

16   recordings are nice; transcripts are nice as well; they're

17   certainly not necessary.

18              Obviously, if there's, you know, going to be a

19   boisterous cross-examination whether my client actually said

20   something that the agents testified to, that might open the

21   door for other parts of the statement or the transcript or the

22   actual recording to come in.

23              Candidly, I wouldn't anticipate that happening; and I

24   think it's typical for -- even where there are recordings and

25   transcripts for law enforcement officers to testify about the




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 5 of 10 Document 56
                                                                       6


1    substance or content of a defendant's post-arrest statement.

2              MS. MORENO-TAXMAN:     Judge, if I can just respond.

3              THE COURT:   Certainly.

4              MS. MORENO-TAXMAN:     These statements were already

5    redacted, Your Honor.     So they were redacted to the parts that

6    the United States felt were appropriate and relevant to this

7    case.

8              There is -- and defense cites no authority to claim

9    that the recordings are unflavored -- just are not acceptable

10   nor that transcripts are not acceptable -- in fact, there are

11   standard jury instructions for both of those items so the

12   United States should not be limited in its proof; and we would

13   ask the Court to not accept the defendant's position.

14             THE COURT:   Well, other than his Romanian descent and

15   having attended Irish schools, are those the only issues that

16   remain?

17             MR. ULLER:   Judge, there is still a pretty strong

18   disagreement on the admissibility of the events in Tennessee,

19   in St. Louis; and the lion's share of the portions of my

20   client's statement that the Government wants to introduce

21   pertain to those -- to those matters not to what happened on

22   the day of his arrest, not to what he was doing with the cards,

23   what he intended to do with the cards.        Those portions of that

24   statement are included.     And I don't object to those being

25   used.




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 6 of 10 Document 56
                                                                            7


1               But it's our view that the statements about what my

2    client did or didn't do months ago in a completely different

3    jurisdiction, there's no evidence that the cards that were in

4    his possession were skimmed, for lack of a better term, from

5    the ATM machines that the Government wants to introduce

6    evidence of; so it's -- it's other acts evidence.

7               And while I agree that the Government shouldn't be

8    constrained in its proof, it should be constrained by the rules

9    of evidence; and evidence of what happened in a different place

10   on a different date is -- is not relevant to the issues in this

11   case.

12              THE COURT:   Well, with all due respect, Mr. Uller, if

13   the statement included evidence, for example, that your client

14   participated in a carjacking or an armed robbery or sold drugs,

15   I would quite agree.     But in this particular case, what

16   occurred in Tennessee goes to the Government's desire to

17   establish knowledge and plan and precisely what occurred in

18   Oshkosh.   It's inextricably intertwined.

19              And I think you're going to have an uphill battle

20   unless the Court is missing something here to suggest that

21   somehow, some way all of this is designed to paint your client

22   as a criminal with other evidence.       And that is true.        But in

23   this particular case, that other evidence is inextricably

24   intertwined with precisely what occurred here to show

25   knowledge, planning, absence of mistake, or accident.             That's




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 7 of 10 Document 56
                                                                        8


1    what this boils down to in the view of the Court.

2               I'm not making a formal ruling in that regard, but I

3    suggest to you that you have an uphill battle unless you're

4    willing to stipulate that your client had full knowledge of

5    what skimming devices were and how they were deployed and all

6    of that.   That's what this evidence goes to show.

7               And if Mr. Muresanu wants to stipulate to that, then

8    we can avoid the reference to Tennessee.        But I dare say he's

9    probably not willing to do that any more than he is -- would be

10   to willing to resolve the case short of trial.         So you have a

11   lot to think about.

12              But as for the boots, that's a different matter.       And

13   I don't believe that there is anything to be game, set about

14   bringing a $600 pair of boots before the fact finder in this

15   case.   But, again -- and, Ms. Moreno-Taxman, if you've got some

16   cogent analysis to suggest that that evidence be received, I'll

17   be happy to consider it.

18              Frankly, whether Mr. Muresanu is Native American or

19   Armenian or Czechoslovakian and whether he went to schools in

20   the U.S. or Ireland really has no direct relevance to any of

21   the core facts in this case, and I view it as being very

22   neutral at best and certainly doesn't go to show guilty

23   knowledge any more than it goes to show that he was present in

24   these United States illegally.      That is not an element of the

25   offense with which he stands charged.




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 8 of 10 Document 56
                                                                          9


1             So we'll address these matters as they may come up

2    next week.

3             MS. MORENO-TAXMAN:      Thank you, Your Honor.

4             THE COURT:    Anything further?

5             MS. MORENO-TAXMAN:      No.   Thank you, Judge.

6             MR. ULLER:    No, Judge.      Thank you.

7             THE COURT:    Very well.      We'll see you then Monday

8    morning at 8:30.    The questionnaires or the information on the

9    panel will be available Thursday afternoon as will the jury

10   instructions.

11            Ms. Moreno-Taxman, is Ms. Kraft going to be with you

12   during the trial?

13            MS. MORENO-TAXMAN:      Yes, she is, Your Honor.

14            THE COURT:    Very well.      The Court stands in recess.

15            (Proceedings concluded at 9:50 a.m.)

16

17

18

19

20

21

22

23

24

25




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 9 of 10 Document 56
                                                                        10


1    STATE OF WISCONSIN     )
                            )   SS:
2    MILWAUKEE COUNTY       )

3

4

5                               I, SHERYL L. STAWSKI, a Registered

6    Professional Reporter and Official Court Reporter, for the

7    United States District Court, Eastern District of Wisconsin, do

8    hereby certify that the above proceedings were reported by me

9    on the 4th day of September, 2018, and reduced to writing under

10   my personal direction and is a true, correct and complete

11   transcription of my computer-aided transcription of my

12   stenographic notes.

13

14                              Dated at Milwaukee, Wisconsin, this 5th

15   day of October, 2018.

16
                                s/ Sheryl L. Stawski
17
                                Sheryl L. Stawski
18                              Official Court Reporter
                                United States District Court
19

20

21

22

23

24

25




      Case 2:18-cr-00129-JPS Filed 10/09/18 Page 10 of 10 Document 56
